.'1




                                                                                             This document contains some
                                                                                  ·'         pages ~hat ar~ of p~or quality .

                                                      §             Zit.      ~m!tt/}J;;'$;ot 1magmg.                 -



                                                 J                    .   (



                                                                  -11/!J/121i!!ff-&~:0
                                                                                       b   ,.!L;!/_'

                                                 1                                           RECE~VED ~N
                                                                                           COURT OF CRIMINAL APPEALS .
                                                                                                 MAR 30 2015
                                                                                                  Acos~~, Cl@rk
      ---LI..-LLLL..L~'J.../....L.UL.d....L..L.I....~~....l...:;;L.£.L..L.4L..LL,~..LLL.LJ.L.~
~~~If?
t~Jfl~&tk~
~
       (
,, '




           1
             I   ""'~ ~~~41,                                                 TEXAS CRIMINAL. LAWS
                                                                                                            I·'
                                                                                                              ~;
                                                                                                                      PENAL CODE
                                                                                                                                                                                                  PC §12.42,     25
                                                                                                              ~
   (b) In addition to confinement, an individual adjudged guilty of a state jail
                                                                                                              ~       has been once before convicted of a felony, on conviction he shall be
felony may be punished by a fine not to exceed $10,000.                                                   >

   {c) An individual adjudged guilty of a state jail felony shall be punished                           ·.l
                                                                                                        ·.~
                                                                                                              '       punished for a second-degree felony.
for a third degree felony if it is shown on the trial of the offense that:
      (1) a deadly weapon as defined by Section 1.07 wqs used or exhibited
                                                                                                                         (b) If it is shown on the trial of a second-degree felony that the defendant
during the commission of the offense or during immediate fiight following
                                                                                                                      has been once before convicted of a felony, on conviction he shall be pun-
the commission of the offense, and that the individual used or exhibited the                                          ished for a first-degree felony.
deadly weapon or was a party to t11e offense and knew that a deadly
weapon would be used or exhibited; or                                                                                    (c) If it is shown on the trial of a first-degree felony that the defendant has
                                                                                                                      been once before convicted of a felony, on conviction he shall be punished
     (2) the individual has previously been finally convicted of any felony::
                                                                                                                     by imprisonment in ~he institutional division of the Texas Department of
        (A) listed in Section 3g(a)(1 ), Article 42.12, Code of Criminal Proce~
dure: or                                                                                                             Criminal Justice for life, or for any term of not more than 99 years or less
                                                                                                                     than 15 years. In addition to imprisonment, an individual may be punished
        (B) for which the judgment contains an affirmative finding under                                             by a fine not t., exceed $10,000.
Section 3g(a)(2), Article 42.12, Code of Criminal Procedure.
                                                                                                     .l:•.l
{Sections 12.36 to 12.40 reserved tor expansion!
                                                                                                                                               {one provision that will be replaced by another!
                                                                                                      ·~
Subch. D. EXCEPTIONAL SENTENCES                                                                        14               {d)(1)* 'felt. untito1.ot-96.J If it is shown on the trial of a felony offense that the
                                                                                                                     defendant has previously been finally convicted of two felony offenses, and
PC §12.41. CLASSIFICATION OF OFFENSES OUTSIDE THIS CODE.                                                             the second pmvious felony conviction is for an offen.se that occurred sub-
For purposes of this subchapter, any conviction not obtained from a prose-                                           sequent to !he first previous conviction having become final, on conviction
cution under this code shall be classified as follows:
                                                                                                                     he shall be punished .by imprisonment in the institutional division of the
     (1) "felony of the third degree" if imprisonment in a penitentiary is af-                                      Texas Departmetit of Criminal Justice for life, or for any term of not more
fixed to the offense as a possible punishment; · ·                                                                  than 99 years or less than 25 years.
     (2) "Class B misdemeanor" if the offense is not a 'felony and confine-                         ....·~
                                                                                                        \
                                                                                                                       {d)(1 )* '!elf. on 01-ut-96J If it is shown on the trial of a felony offense other
ment in a jail is affixed to the offense as a possible punishment;
                                                                                                                    than .a state jail felony punishable under Section 12.35(a) that the defen-
     (3) "Class C misdemeanor" if the offense is punishable by fine only.
                                                                                                                    dant has previously been finally convicted of two felony offenses, and the
                                                                                                                    second previous felony conviction is for an offense that occurred subse-
PC §12.42. PENAL TIES                   FOR REPEAT AND                        HABITUAL FELONY
OFFENDERS.                                                                                                          quent to the firut prev:ous conviction h9ving become final, on conviction he
                                                                                                                    shall be punished by imprisonment in the institutional division of the Texas
                                                                                                                    Department of Criminal Justice for life, or for any term of not more than 99
                                {one provision that will be replaced by another!
                                                                                                                    years or less than 25 years.

   (a)* '/elf. until 01.01-96./ If it is shown on the tria( of a state jail felony punish-
able ·Under Section 12.35(c) or on the trial of a third-degree felony that the                                          {2) A defendant shall be punished by imprisonment in the institutional
defendant has been once before c~nvicted of a felony, on conviction he                                             division for life if:
shall be punished for a second-degree felony.                                                                               (A) the defendant is convicted of an offense:
   (a)* '/elf. on 01.01-96.J (:1) If it is shown on the trial of a state jail felony                                          (i) under Section 22.021, Penal Code;
punishable under Section 12.35(a) that the defendant has previously been·                                                     (ii) under Section 20.04(a){4), Penal Code, if the defendant
finally convicted of two state jail felonies, on conviction the defendant shall                                    committed the offense with the intent to violate or abuse the victim sexu-
be punished for a·third-degree felony.                                      '                                      ally; or
      {2) If it is shown on the triql of a state jail felony punishable under                                                  (iii) under Section 30.02, Penal Code, punishable under Subsec-
Section 12.35{a) that the defendant has previously been finally convicted of                                        tion {d) of that section, if the defendant committed the offense with the.
two felonies, and the second previous felony conviction is for an .Form   211-FINAL SHEET




                    AND THE GRAND JURORS AFORESAID do fGrther                                ~resent      upon their

         oaths, that prior to the commission of the aforesaid offense by the

         said REGINALD ARLIEGH NOBLE:                          to--wit:   on the. 26TH day of MAY, A.D.

         1992, in the 265TH JUDICIAL DISTRICT COURT of DALLAS County, Texas, in

         cause       number        F91-72411-UR           on    the   docket       of   said     court,    the   said
         REGINALD ARLIEGH NOBLE under the name of REGINALD NOBLE, was duly and

         legally convicted                    in   said   last     named court          of   a
                                                                                                 .   \
                                                                                                 felony,     to-wit:

         UNAUTHORIZED USE OF A MOTOR VEHICLE,                             as charged in the indictment,

         upon an indictment then legally pending in said last named Court and
                                                                               \

         of which said Court had jurisdiction; and said conviction was a final

         conviction and was a conviction for an offense committed by him, the

         said REGINALD ARLIEGH NOBLE, prior to the commission of the offense

         hereinbefore charged against him, as set forth in the first paragraph
         hereof,

                    AND THE GRAND JURORS AFORESAID do further present upon their

         oaths, that prior.to the commission of each of the aforesaid offenses

         was prior to the commission of the offense set forth in the first

         paragraph hereof,




Against the peace and dignity of the State.

                BILL HILL

     Criminal District Attorney, Dallas County, Texas.
          hereof,·

                     AND THE GRAND JURORS AFORESAID do further present upon their

          oaths, that prior to the commission of each of the aforesaid offenses
          by the said REGINALD ARLIEGH NOBLE, to-wit:                           611    the 17TH day of JULY,

          A.D. 1987, in the CRIMINAL DISTRICT COURT of DALLAS County, Texas, in

          cause       number       F87-77432-KH       on       the    docket   of     said     court,      the     said

          REGINALD ARLIEGH NOBLE under the name of REGINALD ARLEIGH NOBLE, was

          duly and legally convicted in said last named court of a felony, to-

          wit:     SURGLARY OF A BUILDING,                 as charged in the indictment,                        upon an

          indictment then legally               p~nding        in said last named Court and of which

          said      Court        had      jurisdiction;    I
                                                                and    said    conviction           was     a     final

          ~onviction         and was a conviction for an offense committed by him,                                  ~he

         said REGINALD ARLIEGH NOBLE, prior to the commission and conviction of

         the offense hereinbefore charged against him, in the second paragraph

         hereof, and said commission and conviction set forth in this paragraph

         was prior to the commission of the offense set forth in the first

         paragraph hereof,




Against the peace and dignity of the State.

                BILL HILL

     C,.imin.I DU;tnot Attorn